                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  RANDI ALLRED,
                                                 Case No. 1:17-cv-00483-BLW
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  HOME DEPOT USA, INC, d.b.a. THE
  HOME DEPOT,

         Defendant.



                                   INTRODUCTION

       The Court has before it Plaintiff’s Renewed Motion for Leave to Amend

Complaint (Dkt. 41). The Court previously held that Plaintiff Randi Allred’s (“Allred”)

proposed amended complaint incorporating a new claim for negligent infliction of

emotion distress (“NIED”) against Defendant Home Depot and Josh Hazlett (“Hazlett”)

adequately alleged the existence of a legal duty and a breach of that duty (Dkt. 34). But

the Court ultimately denied without prejudice Plaintiff’s Motion for Leave to Amend

Complaint (Dkt. 20) after finding that Allred failed to adequately allege “facts supporting

the physical manifestation element of her” NIED claim (Dkt. 34). For the reasons set for

below, the Court GRANTS Plaintiff’s Renewed Motion for Leave to Amend Complaint

(Dkt. 41).

                                 LEGAL STANDARD




MEMORANDUM DECISION & ORDER - 1
       A party may amend its pleading with the consent of the other party or with leave

from the court. Id. 15(a)(2). “The court should freely give leave when justice so

requires.” Id. Rule 15’s policy “favoring amendments to pleadings should be applied

with extreme liberality.” U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (internal

quotations omitted). The party opposing amendment bears the burden of showing why

the Court should not grant leave to amend. See DCD Programs, Ltd. v. Leighton, 833

F.2d 183, 187 (9th Cir. 1987). Leave may be denied for reasons such as undue delay, bad

faith, prejudice to the opposing party, or futility of amendment. Hurn v. Retirement Fund

Trust, 648 F.2d 1252, 1254 (9th Cir. 1981).

       “An amendment is futile when ‘no set of facts can be proved under the amendment

to the pleadings that would constitute a valid and sufficient claim or defense.’” Missouri

ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (quoting Miller v. Rykoff-

Sexton, Inc. 845 F.2d 209, 214 (9th Cir. 1988)). A district court may refuse leave to

amend a complaint “where the amendment would be futile, or where the amended

complaint would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th

Cir. 1991) (citations omitted). The standard used to determine the legal sufficiency of a

proposed amendment is identical to the one used when considering the sufficiency of a

pleading challenged under Rule 12(b)(6). Miller, 845 F.2d at 214.

       A dismissal under Rule 12(b)(6) “may be based on either a ‘lack of a cognizable

legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citing

Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). While a

MEMORANDUM DECISION & ORDER - 2
complaint “does not need detailed factual allegations,” it must set forth “more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). But, the complaint must

“give the defendant fair notice of what . . . the claim is and the grounds upon which it

rests.” Id. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation omitted). A claim is

plausible on its face when it “pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                         ANALYSIS

1. Allred’s Amended Complaint Provides Sufficient Factual Allegations Regarding
   the Physical Manifestations of Her Emotional Distress

       The first issue the Court must address is whether the amended complaint contains

sufficient factual content related to the physical manifestation of Allred’s emotional

distress to be plausible. The Court concludes that it does. In the first version of Allred’s

proposed amended complaint, Allred only alleged that she “suffered emotional distress

which resulted in a physically [sic] manifestation” (Dkt. 20-2 ¶ 164). This, of course, is a

legal conclusion masquerading as a factual allegation.

       In contrast, Allred’s revised proposed amended complaint goes beyond legal

conclusions. Specifically, Allred alleges that the physical manifestations of her

emotional distress include “headaches: sleeplessness or insomnia: mastitis while nursing:

anxiety: anxiety attacks: and signs of post-traumatic stress disorder” (Pl.’s Exh. A, ¶ 165,


MEMORANDUM DECISION & ORDER - 3
Dkt. 41). Additionally, she alleges that she “recently sought medical assistance because

of an elevated heart rate, which was diagnosed by her physician as a panic attack” and

“has at times suffered from stomach pains because of the anxiety and emotional distress.”

Id. Finally, she alleges that “[t]he physical injuries suffered by Allred occurred during

and after Hazlett’s wrongful treatment of Allred as described herein, and continue to the

present.” Id. ¶ 166. In short, Allred’s latest allegations provide Home Depot and Hazlett

with sufficient notice regarding the physical manifestations of her emotional distress.

Twombly, 550 U.S. at 555.

2. Plaintiff’s Amendment Has Not Led to Undue Delay or Unfair Prejudice

       Rather than attacking the adequacy of the facts and claims alleged in the proposed

amended complaint, Home Depot and Hazlett instead argue that Allred’s delay in filing

the amended complaint was “undue…, unjustified, … [and] … resulted in financial and

legal prejudice” to Home Depot and Hazlett (Dkt. 45 at 2). The Court is not required to

“grant leave to amend where the amendment: (1) prejudices the opposing party; (2) is

sought in bad faith; (3) produces an undue delay in litigation; or (4) is futile.”

AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006)

(citation omitted). Prejudice due to undue delay occurs when a party “drastically

change[s] its litigation theory” by amending its pleadings, despite having known about

the new facts underlying the proposed amended pleading for a significant period of time.

Id. at 953; see also Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 799 (9th Cir. 1991).

Additionally, Home Depot and Hazlett correctly note that compliance with the Court’s



MEMORANDUM DECISION & ORDER - 4
Case Management Order (Dkt. 14) is not dispositive, in and of itself, of whether Allred’s

proposed amendment was unduly delayed. AmerisourceBergen Corp., 465 F.3d at 953.

       Here, Home Depot and Hazlett fail to meet their burden of showing undue delay

and prejudice. The Complaint was filed in November 2017 (Dkt. 1). Seven months later,

on June 5, 2018, Allred filed a motion to amend her Complaint seeking to include an

NIED claim against Home Depot and Hazlett (Dkt. 20). Even if the Court assumed that

all of the physical manifestations of Allred’s emotional distress had manifested prior to

the Complaint being filed, her motion to amend still came sooner than the motions to

amend in AmerisourceBergen (twelve months) and Ponsoldt (8 months), making those

cases distinguishable.

       More importantly, AmerisourceBergen and Ponsoldt are distinguishable because

Allred is not seeking to “drastically change[] [her] litigation theory.” As Allred’s Reply

notes, she has already alleged emotional damages as part of her claims under Title VII

and the Family Medical Leave Act. Pl.’s Reply at 3, Dkt. 49; see also Compl. ¶¶ 114,

125, Dkt. 1. Home Depot has apparently already hired an expert to challenge Allred’s

allegations regarding emotional distress damages. Pl.’s Reply at 3, Dkt. 49. In short, the

discovery process to date and Home Depot’s selection of experts have anticipated a

dispute over whether Allred in fact suffered any emotional harm because of Home

Depot’s and Hazlett’s actions.

       Although the Court believes that any prejudice suffered by Home Depot and

Hazlett in allowing the amendment is de minimis, to ensure there is no prejudice the

Court will allow Home Depot and Hazlett to inquire concerning the NIED claims in the

MEMORANDUM DECISION & ORDER - 5
completed deposition of Ms. Allred which has been scheduled by the parties. In addition

to the seven hours that Home Depot and Hazlett were entitled to under Rule 30(d)(1),

Home Depot and Hazlett may have an additional 1.5 hours to inquire concerning all

aspects of the NIED claim. Defs. Resp. at 2 n.2, Dkt. 45.1 Home Depot and Hazlett may

also seek leave of the Court for another Rule 35 examination of Allred to explore the

physical manifestations of her emotional distress.

                                                 ORDER

        In light of the foregoing, it is hereby ORDERED that Plaintiff’s Renewed Motion

for Leave to Amend Complaint (Dkt. 41) is GRANTED.

        Plaintiff is hereby ORDERED to immediately file a non-redline version of docket

entry 41 Exhibit A as a First Amended Complaint.




        1
          Home Depot’s brief opposing the motion to amend included the kind of hyperbole and vitriol
that the Court discussed with counsel in our most recent hearing. For example, Footnote 2 of the brief
included the following:

        “Defendant notes also that, as has been discussed in the course of recent discovery disputes and
        related filings, Ms. Allred’s first deposition was improperly and arbitrarily cut short of the full
        seven hours by her attorney in flagrant violation of the Federal Rules of Civil Procedure.
        Accordingly, Defendant should be allowed to complete its full deposition, and then have
        additional time to explore Plaintiff’s new claim.”

During the hearing last week, Plaintiff’s counsel conceded that she did cut short the full seven hours
Defense counsel was entitled to under the Federal Rules. However, the deposition had continued for
many hours (although something short of the allotted 7 hours) and Plaintiff’s counsel only ended the
deposition at 5:50 p.m. because of her prior obligations. The Court does not perceive that as “improper,”
“arbitrary” or a “flagrant violation” of the Federal Rules. The Court will again caution defense counsel
that such language is counter-productive. It turns what may otherwise be a compelling argument into
something far less persuasive. Moreover, it is wholly inconsistent with the standards of civility adopted
by and enforced in this District.

MEMORANDUM DECISION & ORDER - 6
                                  DATED: October 2, 2018


                                  _________________________
                                  B. Lynn Winmill
                                  Chief Judge
                                  United States District Court




MEMORANDUM DECISION & ORDER - 7
